 Case: 4:18-cv-01225-JAR Doc. #: 25 Filed: 04/22/21 Page: 1 of 3 PageID #: 113




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

HOSEA L. ROBINSON,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:18-cv-1225-JAR
                                                 )
STATE OF MISSOURI, et al.,                       )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This closed civil matter is before the Court upon a post-judgment motion filed by plaintiff

Hosea L. Robinson. In the motion, plaintiff can be understood to allege the Missouri Department

of Corrections ("MDOC") has improperly debited his institution account to satisfy his fee

obligations in this case. He can also be understood to seek additional documentation of fees he has

paid. For the reasons explained below, the motion will.be denied, and plaintiff will be provided

with a copy of the docket sheet.

                                              Background

       Plaintiff commenced this civil action on July 13, 2018, and moved for leave to proceed in

forma pauperis. On September 17, 2018, after being ordered to do so, he filed an amended

complaint, which the Court reviewed pursuant to 28 U.S.C. § 1915. On October 24, 2018, this

Court entered an order granting plaintiff leave to proceed in forma pauperis, and dismissing this

action without prejudice.

       On December 17, 2018, plaintiff filed a notice of appeal in th~ United States Court of

Appeals for the Eighth Circuit. On January 31, 2019, the Court of Appeals dismissed plaintiffs

appeal and assessed the full $505 appellate filing fees against him, and remanded the collection of
 Case: 4:18-cv-01225-JAR Doc. #: 25 Filed: 04/22/21 Page: 2 of 3 PageID #: 114




those fees to this Court. On February 4, 2019, this Court entered an order directing the institution

having custody of plaintiff to begin making payments in accordance with 28 U.S.C. § 1915(b)(2)

until the $505 appellate filing fee was paid in full. On March 1, 2019, plaintiff's institution began

forwarding such payments to the Court.

        Plaintiff avers the instant motion relates to this case and two other closed civil actions he

previously commenced in this Court: Robinson v. City ofSt. Louis, et al., No. 4:19-cv-1767-CDP

(E.D. Mo. 2019) and Robinson v. State of Missouri, et al., No. 1:19-cv-99-SPM (E.D. Mo. 2019).

Review of the records from those closed civil matters shows that plaintiff filed the instant motion

in those actions as well. Plaintiff requests documentation of"the exact amo~nt of filing fees owed"

for the civil cases he has filed, and he asks that "a complete copy of these charges be mailed to

him/me as soon as possible." He indicates he believes the MDOC is improperly debiting his

institutional account to satisfy his filing fee debts, and that he has been overcharged. He avers he

filed this case and the above-cited civil cases to vindicate his wrongful conviction and unlawful

imprisonment, and that he should not be charged separate fees for each case.

                                                Discussion

        Because plaintiff sought an:d was granted leave to proceed in forma pauperis in this action,

he was required to pay a civil filing fee of$350. See 28 U.S.C. § 1915(b)(l) ("if a prisoner brings

a civil action or files an appeal in forma pauperis, the pris6ner shall be required to pay the full

amount of a filing fee."). Additionally, because he filed a notice of appeal, he was required to pay

an appellate filing fee of $505. Id Review of this Court's records fails to demonstrate receipt of

payments in this matter in excess of either of those financial obligations. The Court will direct the

Clerk to send plaintiff a copy of the docket sheet, which lists the payments received in this matter

thus far.



                                                 2
 Case: 4:18-cv-01225-JAR Doc. #: 25 Filed: 04/22/21 Page: 3 of 3 PageID #: 115




         To the extent plaintiff can b¢ understood to seek an order enjoining the MDOC from

debiting his institution account to pay fees in this action, or to provide him with documentation it

has not already provided, such reque.st is denied. Plaintiff has not demonstrated that the MDOC

has failed to comply with 28 U.S.C. § 1915(b)(2) or used an incorrect collection method, nor has

he demonstrated he has paid more than he owes in this action. Despite plaintiffs averments, the

fact he commenced other civil actions and appeals does not relieve him of the obligation to pay
          I




the civil or appellate fees in this action, regardless of the nature of his claims or the manner in

which they were disposed.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff's motion (ECF No. 23) is DENIED.

         IT IS FURTHER ORDERED that the Clerk shall mail to petitioner a copy of the docket

sheet.
                          ~
         Dated t h i s ~ of April, 2021.


                                                 JO       .ROSS
                                                         DSTA:;DISTRICT JUDGE




                                                 3
